DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 14, 17, and 18 are objected to because of the following informalities:
Claim 11, line 10, recites “clamps the handlebar” which is grammatically awkward and should be changed to --clamps onto the handlebar--.
Claim 14, line 4, recites “pivtoable” which is grammatically incorrect and should be changed to --pivotable--.
Claim 14, line 4, recites “the handle” which should be changed to --the handlebar-- to maintain consistent claim terminology.
Claim 17, line 4, recites “an guide hole” which is grammatically incorrect and should be changed to --a guide hole--.
Claim 18, line 5, recites “an guide hole” which is grammatically incorrect and should be changed to --a guide hole--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howell-McLean et al. (US 10,960,955 B2).
Regarding claim 1, Howell-McLean et al. discloses a bicycle head, comprising:
a head assembly (the member that goes through the circular hole in the left side of 68 in Figure 12 and the part that 166 is directly mounted to in Figure 12), comprising a handlebar (the member that goes through the circular hole in the left side of 68 in Figure 12) and a stem (the part that 166 is directly mounted to in Figure 12), wherein the handlebar is mounted on the stem; and
a control assembly (98), comprising a casing (120), a first circuit board (208), an antenna (232) and a battery (214), wherein the casing is pivotably disposed at a portion where the handlebar is mounted on the stem (see Figure 12), the first circuit board, the antenna and the battery are electrically connected to one and another, and at least one of the first circuit board, the antenna and the battery is located in the casing (see Figure 9).
Regarding claim 9, Howell-McLean et al. discloses that the first circuit board, the antenna and the battery are located in the casing of the control assembly (see Figure 9).
Regarding claim 10, Howell-McLean et al. discloses that the control assembly further comprises an electrical connector (128), the electrical connector is disposed on the casing of the control assembly, and the electrical connector has at least one terminal (the area that 132 fits into), and the at least one terminal is electrically connected to the first circuit board.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Howell-McLean et al. (US 10,960,955 B2) in view of Fujii (US 7,779,724 B2).
Regarding claim 2, Howell-McLean et al. discloses all of the claim limitations, see above, but does not disclose a clamp assembly, wherein the clamp assembly is fixed on the handlebar, and the casing of the control assembly is pivotably disposed on the clamp assembly.
Fujii teaches a clamp assembly (230, 240, 241; Figure 18), wherein the clamp assembly is fixed on a handlebar (14), and a casing (the body of 24) of a control assembly (24) is pivotably disposed on the clamp assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle head of Howell-McLean et al. to have a clamp assembly, to have clamp assembly be fixed on the handlebar, and to have the casing of the control assembly be pivotably disposed on the clamp assembly, as taught by Fujii, for the purpose of a mounting assembly that allows the user to move the control assembly in a manner that would allow optimized operation/viewing for the user.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Howell-McLean et al. (US 10,960,955 B2) in view of Tanaka (US 2013/0311131 A1).

Howell-McLean et al. does not disclose that the casing of the control assembly is pivotably disposed on the first mount part.
Tanaka teaches a casing (the body of 10) of a control assembly (10) that is pivotable disposed on a first mount part (the left most part of 20 in Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of the control assembly of Howell-McLean et al. to be pivotably disposed on the first mount part, as taught by Tanaka, for the purpose of providing a mounting structure that allows position of the control assembly to be optimized to each user. 
Regarding claim 8, Howell-McLean et al. discloses all of the claim limitations, see above, but does not disclose a display, wherein the display is disposed on the casing of the control assembly.
Tanaka teaches a display (11), wherein the display is disposed on a casing (the body of 10) of a control assembly (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of the control assembly .
Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Howell-McLean et al. (US 10,960,955 B2) in view of Miki et al. (US 7,760,078 B2) and in further view of Kasai (US 9,616,964 B2).
Regarding claim 11, Howell-McLean et al. discloses a bicycle head, comprising:
a head assembly (the member that goes through the circular hole in the left side of 68 in Figure 12 and the part that 166 is directly mounted to in Figure 12), comprising a handlebar (the member that goes through the circular hole in the left side of 68 in Figure 12) and a stem (the part that 166 is directly mounted to in Figure 12), wherein the handlebar is mounted on the stem;
a control assembly (98), comprising a casing (120), a first circuit board (208), an antenna (232) and a battery (214), wherein the casing is disposed at a portion where the handlebar is mounted on the stem (see Figure 12), the first circuit board, the antenna and the battery are electrically connected to one and another, and at least one of the first circuit board, the antenna and the battery are located in the casing (see Figure 9); and
a brake assembly (70 and the body that 70 is connected to in Figure 1), comprising a main body (the body that 70 is connected to in Figure 1) and a lever part (70), and the lever part is pivotably disposed on the main body (70 moves pivots to actuate the brakes).

Miki et al. teaches a brake assembly (14) that comprises a lever clamp (84), and wherein the lever clamp is connected to a main body (60) and clamps onto a handlebar (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brake assembly of Howell-Mclean et al. to have a lever clamp which is connected to the main body and clamps onto the handlebar, as taught by Miki et al., for the purpose of providing a structure that attaches to the brake assembly to the handlebar which also allows the position of the brake assembly to be optimized to each user by allowing the brake assembly to be moved about the handlebar.
Howell-McLean et al. does not disclose a switch assembly, comprising a shift switch, the shift switch is disposed on the casing of the control assembly, the handlebar, the lever part or the lever clamp, and the shift switch is electrically connected to the first circuit board.
Kasai teaches a switch assembly (36, 38), comprising a shift switch (SW1, SW2), and the shift switch is disposed on a casing of a control assembly, a handlebar, a lever part (see Figures 2-4) or a lever clamp.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle head of Howell-McLean et al. to have a switch assembly comprise a shift switch, and to have the shift 
Regarding claim 12, Howell-McLean et al. in view of Miki et al. and in further view of Kasai discloses that the control assembly further comprises a second circuit board (Column 6 / Line 65; Kasai), the shift switch is disposed on the handlebar, the lever part (see Figure 2; Kasai) or the lever clamp, the second circuit board is disposed on the main body (46 is on the printed circuit board and 46 is located on a main body of Kasai), and the shift switch is electrically connected to the first circuit board via the second circuit board (the second control board information would be sent to the first control board of the control assembly through the antenna; Column 6 / Line 60 – Column 7 / Line 16 of Kasai).
Regarding claim 15, Howell-McLean et al. in view of Miki et al. and in further view of Kasai discloses that the switch assembly further comprises a shifter (36), the shift switch and the shifter are disposed on the lever part (see Figure 2), and the shifter is pivotable with respect to the lever part to activate the shift switch (Column 6 / Lines 4-29).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Howell-McLean et al. (US 10,960,955 B2) in view of Miki et al. (US 7,760,078 B2) and in further view of Fujii (US 7,779,724 B2) as applied to claim 11 above, and further in view of Kasai (US 9,616,964 B2).
Regarding claim 22, Howell-McLean et al. in view of Miki et al. and in further view of Kasai discloses all of the claim limitations, see above, but does not disclose that the brake assembly further comprise an oil pressure chamber, a link and a piston, the oil pressure chamber is located in the main body, two opposite ends of the link are respectively connected to the lever part and the piston, and a part of the link and the piston are movably located in the oil pressure chamber.
Nishino teaches a brake assembly (see Figure 1) that further comprises an oil pressure chamber (46), a link (64) and a piston (48), the oil pressure chamber is located in a main body (30), two opposite ends of the link are respectively connected to a lever part (34; the right end of 64 is connected to the lever part) and the piston (the left end of 64 is connected to 48), and a part of the link and the piston are movably located in the oil pressure chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brake assembly of Howell-McLean et al. in view of Miki et al. and in further view of Kasai to further comprise an oil pressure chamber, a link and a piston, to have the oil pressure chamber is located in the main body, to have two opposite ends of the link are respectively connected to the lever part and the piston, and to have a part of the link and the piston are movably located in the oil pressure chamber, as taught by Nishino, for the purpose of providing a brake actuating system that provides haptic feedback to the user through the compression or decompression of a working fluid.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Howell-McLean et al. (US 10,960,955 B2) in view of Miki et al. (US 7,760,078 B2) and in further view of Fujii (US 7,779,724 B2).
Regarding claim 11, Howell-McLean et al. discloses a bicycle head, comprising:
a head assembly (the member that goes through the circular hole in the left side of 68 in Figure 12 and the part that 166 is directly mounted to in Figure 12), comprising a handlebar (the member that goes through the circular hole in the left side of 68 in Figure 12) and a stem (the part that 166 is directly mounted to in Figure 12), wherein the handlebar is mounted on the stem;
a control assembly (98), comprising a casing (120), a first circuit board (208), an antenna (232) and a battery (214), wherein the casing is disposed at a portion where the handlebar is mounted on the stem (see Figure 12), the first circuit board, the antenna and the battery are electrically connected to one and another, and at least one of the first circuit board, the antenna and the battery are located in the casing (see Figure 9); and
a brake assembly (70 and the body that 70 is connected to in Figure 1), comprising a main body (the body that 70 is connected to in Figure 1) and a lever part (70), and the lever part is pivotably disposed on the main body (70 moves pivots to actuate the brakes).
Howell-McLean et al. does not explicitly disclose that the brake assembly comprises a lever clamp, and wherein the lever clamp is connected to the main body and clamps the handlebar.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brake assembly of Howell-Mclean et al. to have a lever clamp which is connected to the main body and clamps onto the handlebar, as taught by Miki et al., for the purpose of providing a structure that attaches to the brake assembly to the handlebar which also allows the position of the brake assembly to be optimized to each user by allowing the brake assembly to be moved about the handlebar.
Howell-McLean et al. does not disclose a switch assembly, comprising a shift switch, the shift switch is disposed on the casing of the control assembly, the handlebar, the lever part or the lever clamp, and the shift switch is electrically connected to the first circuit board.
Fujii teaches a switch assembly (13R), comprising a shift switch (32), and the shift switch is disposed on a casing of a control assembly, a handlebar (14), a lever part or a lever clamp.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle head of Howell-McLean et al. to have a switch assembly comprise a shift switch, and to have the shift switch be disposed on the casing of the control assembly, the handlebar, the lever part or the lever clamp, as taught by Fujii, for the purpose of providing a structure that allows the user to shift the bicycle while not grasping the brake assembly thus allowing for .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Howell-McLean et al. (US 10,960,955 B2) in view of Miki et al. (US 7,760,078 B2) and in further view of Fujii (US 7,779,724 B2) as applied to claim 11 above, and further in view of Nishino (US 10,189,538 B2).
Regarding claim 22, Howell-McLean et al. in view of Miki et al. and in further view of Fujii discloses all of the claim limitations, see above, but does not disclose that the brake assembly further comprise an oil pressure chamber, a link and a piston, the oil pressure chamber is located in the main body, two opposite ends of the link are respectively connected to the lever part and the piston, and a part of the link and the piston are movably located in the oil pressure chamber.
Nishino teaches a brake assembly (see Figure 1) that further comprises an oil pressure chamber (46), a link (64) and a piston (48), the oil pressure chamber is located in a main body (30), two opposite ends of the link are respectively connected to a lever part (34; the right end of 64 is connected to the lever part) and the piston (the left end of 64 is connected to 48), and a part of the link and the piston are movably located in the oil pressure chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brake assembly of Howell-McLean et al. in view of Miki et al. and in further view of Fujii to further comprise an oil .
Allowable Subject Matter
Claims 3, 4, 6, 7, 13, 14, 16-21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (US 2019/0315436 A1) discloses a brake and shift control assembly that comprises a control assembly attached to a clamping member near the stem of the bicycle, the control assembly having a casing, a circuit board, an antenna, and a battery.
Onogi (US 8,651,350 B2) discloses an accessory mounting structure that mounds to a clamping element of a stem part which allows a control assembly to be pivotally mounted to the clamping element.
Durdevic et al. (US 10,647,381 B2) discloses a clamp assembly that is comprised of a first and second clamp, the first and second clamps being located on 
Chou (US 5,370,412) discloses a control assembly clamped onto a handlebar, and a switch assembly having buttons that are configured to actuate a change in the control assembly when operated.
Talavasek et al. (US 2014/0252746 A1) discloses an electronic device i.e. a control assembly that is connected to a brake assembly.
Zeindl (US 2016/0272263 A1) discloses a bicycle computer that is directly mounted to a clamping structure of a stem of a bicycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656